Case: 20-30525     Document: 00515933142         Page: 1     Date Filed: 07/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 12, 2021
                                  No. 20-30525
                                                                         Lyle W. Cayce
                                                                              Clerk
   Fannie Brown,

                                                           Plaintiff—Appellant,

                                       versus

   Wright National Flood Insurance Company; Liberty
   Personal Insurance Company,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CV-1069


   Before King, Dennis, and Ho, Circuit Judges.
   Per Curiam:*
          Plaintiff Fannie Brown appeals the district court’s dismissal with
   prejudice of her claims against Wright National Flood Insurance Company
   (“Wright”) and Liberty Personal Insurance Company (“Liberty”). We
   AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30525     Document: 00515933142           Page: 2   Date Filed: 07/12/2021




                                    No. 20-30525


                                         I.
          These insurance disputes arise out of damages allegedly sustained
   from two separate events—a flood in Baton Rouge, Louisiana in 2016, and a
   motor vehicle accident in 2017. Brown, a Louisiana citizen, owns residential
   property in Baton Rouge. On August 13, 2016, Brown’s property was
   damaged as a result of a serious flood event. At the time, Brown’s property
   was insured under two policies: (1) a Standard Flood Insurance Policy
   (“SFIP”) issued by Wright and (2) a homeowner’s insurance policy issued
   by Liberty.
          Wright, a citizen of Texas and Florida, issued the SFIP in accordance
   with the National Flood Insurance Program (“NFIP”). “An SFIP is ‘a
   regulation of [the Federal Emergency Management Agency], stating the
   conditions under which federal flood-insurance funds may be disbursed to
   eligible policyholders.’” Ferraro v. Liberty Mut. Fire Ins. Co., 796 F.3d 529,
   531 (5th Cir. 2015) (quoting Marseilles Homeowners Condo. Ass’n Inc. v.
   Fidelity Nat’l Ins. Co., 542 F.3d 1053, 1054 (5th Cir. 2008)). Article VII of
   the SFIP addresses the policy’s proof-of-loss requirement. It reads, in
   pertinent part: “In case of a flood loss to insured property, [the insured]
   must: . . . Within 60 days after the loss, send [the insurer] a proof of loss,
   which is your statement of the amount you are claiming under the policy
   signed and sworn to by you[.]” 44 C.F.R. pt. 61, app. A(1) art. VII(J).
          Following the flood, Brown filed a claim with Wright for damages.
   After an adjuster inspected the property, Brown signed a sworn Proof of Loss
   for $110,245.46, which Wright paid in full in February 2017. In August 2017,
   a second adjuster inspected Brown’s property and estimated $145,883.47 in
   total damages stemming from the flood. Brown signed a Proof of Loss for
   that amount, and Wright issued supplemental payments, bringing its total




                                         2
Case: 20-30525      Document: 00515933142          Page: 3   Date Filed: 07/12/2021




                                    No. 20-30525


   payments to Brown to $145,883.47. Brown has not submitted any further
   signed and sworn Proofs of Loss to Wright.
          In 2016, Brown also filed a claim pursuant to her homeowner’s
   insurance policy with Liberty, a citizen of New Hampshire and
   Massachusetts.     She sought compensation for property damage and
   assistance with living expenses occasioned by the flood. Her homeowner’s
   insurance policy provided coverage for various types of losses but expressly
   excluded coverage for flood damage. Section I of the policy, which is titled
   “Exclusions,” states:
          We do not insure for loss caused directly or indirectly by any of
          the following. Such loss is excluded regardless of any other
          cause or event contributing concurrently or in any sequence to
          the loss. . . .
          Water damage, meaning:
          (1) Flood, surface water, waves, tidal water, overflow of a body
          of water, or spray from any of these, whether or not driven by
          wind; . . .
          (3) Water below the surface of the ground, including water
          which exerts pressure on or seeps or leaks through a building,
          sidewalk, driveway, foundation, swimming pool or other
          structure.
   Based on this exclusionary language, Liberty denied Brown’s claim.
          Brown also held an automobile liability policy issued by Liberty. The
   policy provided, inter alia, economic-only uninsured/underinsured motorist
   (“UM”) coverage. Under this policy, Liberty compensates an insured for
   her economic losses only when her covered losses exceed the liability limits
   of an underinsured tortfeasor’s motor vehicle policy. Economic losses are
   defined by the policy as including, inter alia, reasonable medical expenses and
   lost wages or salary.    Non-economic losses, which are excluded from




                                          3
Case: 20-30525      Document: 00515933142          Page: 4   Date Filed: 07/12/2021




                                    No. 20-30525


   coverage, include “pain; suffering; inconvenience; mental anguish, and any
   other non-economic damages otherwise recoverable under the laws of
   Louisiana” (capitalization altered and numbering omitted).
          In January 2017, Brown’s motor vehicle was struck by Geraldine
   Clark. Clark, whose fault for the collision was uncontested, had automobile
   insurance through Louisiana Farm Bureau Casualty Insurance Company
   (“Farm Bureau”) with coverage capped at $15,000.
          In January 2018, Brown, represented by counsel, filed suit in
   Louisiana state court against Liberty, Clark, and Farm Bureau for claims
   arising from the motor vehicle accident. As to Liberty, Brown sought
   payment for economic losses insofar as they exceeded the limits of Clark’s
   automotive policy with Farm Bureau. In August 2018, Brown settled her
   claims against Clark and Farm Bureau, and these defendants were dismissed
   from the case.
          Later that month, Brown amended her suit to assert additional claims
   against Liberty and to add Wright as a defendant. Brown’s new causes of
   action all related to the 2016 flood. Regarding Wright, Brown alleged that
   the insurer owed her an additional payment under her SFIP beyond the
   amount it had already disbursed. She further claimed that Liberty, pursuant
   to her homeowner’s policy, owed payment for damages and expenses
   incurred due to the flood. Both insurers, Brown alleged, had violated
   Louisiana law by engaging in unfair and deceptive insurance practices in their
   processing of her flood-related claims. Brown alleged that the full amount of
   her losses exceeded $290,000.
          With the consent of Liberty, Wright removed the suit to federal court
   on December 7, 2018, invoking the court’s federal question jurisdiction and
   supplemental jurisdiction under 28 U.S.C. §§ 1331 & 1367, and diversity
   jurisdiction under 28 U.S.C. § 1332.




                                          4
Case: 20-30525      Document: 00515933142           Page: 5    Date Filed: 07/12/2021




                                     No. 20-30525


          Brown moved to remand the case to state court on February 8, 2019.
   The district court denied the motion. Without reaching the issue of federal
   question jurisdiction, the court determined that it had diversity jurisdiction
   and that Brown had waived any procedural defects in regard to removal by
   failing to file a motion to remand within thirty days of the filing of the notice
   of removal.
          Following discovery, Liberty filed a motion for partial summary
   judgment on Brown’s homeowner’s insurance policy claims.                 Liberty
   contended that the policy expressly excluded coverage for losses caused by
   flooding, and therefore Brown was not entitled to payment from Liberty for
   her flood-related losses. In November 2019, the court granted the motion.
   Noting that Brown did not oppose the motion or request an extension of time
   to respond, the district court permitted Brown fourteen days to explain why
   she had not complied with the court’s filing deadlines and to submit a
   memorandum in opposition to Liberty’s motion. Brown failed to do so.
          Wright also filed a motion for partial summary judgment on Brown’s
   SFIP claims relating to the 2016 flooding. Wright argued that Brown failed
   to comply with the requirements of the SFIP because she had not timely
   submitted a signed and sworn Proof of Loss for a sum greater than the amount
   she had already been paid by Wright. The district court agreed and granted
   Wright’s motion on July 23, 2020.
          On the same day, the district court also denied Brown’s motion for
   summary judgment against Liberty and Wright. The court found that,
   “despite [its] best efforts to parse it, [the motion] is so convoluted and poorly
   structured that it fails to advance any coherent argument whatsoever.”
   Brown had not “clearly identified the claims at issue nor furnished
   competent summary judgment evidence in support of a comprehensible
   argument,” and thus failed to carry her burden at summary judgment. On




                                          5
Case: 20-30525     Document: 00515933142          Page: 6     Date Filed: 07/12/2021




                                   No. 20-30525


   August 10, 2020, Brown filed a notice of appeal styled as a “Motion to
   Appeal.”
         Separately, Liberty filed a motion for partial summary judgment on
   Brown’s claims regarding her UM coverage. Liberty argued that, in order to
   recover damages under the economic-only provision of her automobile
   policy, Brown was required to prove, inter alia, that (1) Clark, the party
   responsible for the accident, was uninsured or underinsured and (2) Brown
   had sustained economic losses, as defined by the policy, exceeding the
   $15,000 that she had already been paid by Clark and Clark’s insurer, Farm
   Bureau. Because Brown failed to identify any evidence that she suffered
   economic damages exceeding $15,000, Liberty asserted that Brown could not
   prove damages, an essential element of her UM claim.
          On August 17, 2020, the district court granted Liberty’s motion. The
   court determined that Brown had not produced any evidence on the extent
   of her damages as required to prevail on her claim for payment of economic
   losses under her UM policy. The court also dismissed Brown’s related claim
   against Liberty for bad faith penalties because that claim is not viable when
   the underlying claim for payment under the policy fails.
          The district court entered judgment dismissing Brown’s claims
   against Liberty and Wright with prejudice on August 19, 2020. Thereafter,
   on August 28, 2020, Brown filed a “Notice of Appeal Amending the Motion
   for Appeal.”
                                        II.
         We review de novo the district court’s order denying remand, and its
   orders granting summary judgment and partial summary judgment. Holder
   v. Abbott Labs., Inc., 444 F.3d 383, 386 (5th Cir. 2006); EEOC v. WC&M
   Enterprs., Inc., 496 F.3d 393, 397 (5th Cir. 2007). In reviewing a summary
   judgment, we apply the same standards as the district court. WC&M




                                        6
Case: 20-30525        Document: 00515933142             Page: 7      Date Filed: 07/12/2021




                                         No. 20-30525


   Enterprs., 496 F.3d at 397. Summary judgment is only appropriate where
   “the movant shows that there is no genuine dispute as to any material fact
   and the movant is entitled to a judgment as a matter of law.” Fed. R. Civ.
   P. 56(a).
                                             III.
           Brown first challenges the district court’s denial of her motion to
   remand. 1 She asserts various arguments as to why removal was purportedly
   “waived” by Liberty. Title 28 U.S.C. § 1447(c) provides, in pertinent part:
   “A motion to remand the case on the basis of any defect other than lack of
   subject matter jurisdiction must be made within 30 days after the filing of the
   notice of removal[.]” Brown filed her motion to remand well after the thirty-
   day period to challenge non-jurisdictional defects expired, and therefore
   forfeited any argument that Liberty waived removal. See, e.g., In re Shell Oil
   Co., 932 F.2d 1518, 1523 (5th Cir. 1991) (holding that “plaintiffs have waived
   any non-jurisdictional grounds for remand existing at the time of removal by
   not moving to remand within 30 days of the notice of removal”).
           Brown also argues that the district court should have remanded the
   case to state court because it lacked subject matter jurisdiction. Brown’s
   contention appears to rest on the supposition that the pleading the federal
   court should look to in evaluating whether diversity jurisdiction existed at the
   time of removal is her original state court petition and not her amended state
   court petition—even though the latter was the operative petition at the time



           1
            Brown’s original notice of appeal was premature because it was filed before final
   judgment had been rendered, and the district never certified the orders granting partial
   summary judgments for interlocutory appeal under Federal Rule of Civil Procedure 54(b).
   But, “[b]ecause [Brown] filed a second, timely notice of appeal from the district court’s
   final summary judgment order” and its entry of final judgment, we have jurisdiction over
   this appeal. Macklin v. City of New Orleans, 293 F.3d 237, 240 n.1 (5th Cir. 2002).




                                               7
Case: 20-30525         Document: 00515933142                Page: 8       Date Filed: 07/12/2021




                                           No. 20-30525


   of removal. 2 Because Clark and her insurer, Farm Bureau, were defendants
   in the original petition and because they, like Brown, are Louisiana citizens,
   their presence in the case destroys diversity, according to Brown. This is so,
   Brown argues, despite the fact that both Clark and Farm Bureau were
   dismissed with prejudice on August 20, 2018, and thus were no longer parties
   at the time Brown filed her amended petition on August 31, 2018, nor, of
   course, when Wright removed the action in December 2018.
           It is well-established that “[t]he jurisdictional facts that support
   removal must be judged at the time of the removal.” Gebbia v. Wal-Mart
   Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000). There is no dispute that, at
   the time of removal, the parties to the case were completely diverse, and it is
   irrelevant for purposes of federal jurisdiction that, at some earlier time, there
   was a lack of diversity. See id. 3.
           Brown also suggests that the amount-in-controversy requirement is
   not satisfied. “This requirement is met if . . . it is apparent from the face of


           2
              We note that Brown is represented by counsel on appeal just as she was in her
   district court proceedings. Counseled briefs are not accorded the same liberal construction
   given to arguments raised by pro se litigants. E.g. United States v. Villarreal-Gonzalez, 265
   F. App’x 429, 430 (5th Cir. 2008).
           3
              Brown’s reliance on Cavallini v. State Farm Mut. Auto Ins. Co. is misplaced. See
   44 F.3d 256 (5th Cir. 1995). Brown cites the following sentence in Cavallini, which is
   actually contained in a citation to another case: “The second amended complaint should
   not have been considered in determining the right to remove, which in a case like the
   present one [removal based on diverse defendant’s claim that controversy as to it was
   separable from claims against nondiverse defendants] was to be determined according to
   the plaintiffs’ pleading at the time of the petition for removal.” Id. at 264 (alterations in
   original) (quoting Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939)). Contrary to Brown’s
   contention, this quotation makes clear that the plaintiff’s pleading that is to be considered
   in determining the existence of diversity jurisdiction is the one that is operative “at the time
   of . . . removal.” Pullman Co., 305 U.S. at 537. In this case, that pleading is Brown’s
   amended petition, and, again, there is no dispute that parties to the amended petition are
   completely diverse.




                                                  8
Case: 20-30525      Document: 00515933142          Page: 9   Date Filed: 07/12/2021




                                    No. 20-30525


   the petition that the claims are likely to exceed $75,000.” Manguno v.
   Prudential Prop. and Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). Here,
   Brown’s petition alleges that the insurers owe her more than $290,000 for
   flood-related property losses. The amount-in-controversy requirement is
   easily met. See id. The district court had subject matter jurisdiction and
   properly denied the motion to remand.
          Brown fails to discernibly challenge the district court’s grants of
   partial summary judgment to Liberty and summary judgment to Wright or its
   denial of her motion for summary judgment. She thus forfeits any challenge
   to these orders. See, e.g., Procter & Gamble Co. v. Amway Corp., 376 F.3d 496,
   499 n.1 (5th Cir. 2004) (citing, inter alia, Fed. R. App. P. 28(a)([8])(A)).
   Moreover, even if Brown had not forfeited argument respecting these orders,
   the district court committed no reversible error.
          As to the claims against Liberty in connection with Brown’s
   homeowner’s insurance policy, the language in the policy unambiguously
   excludes coverage for flooding. Brown thus cannot prevail on her claim for
   loss-of-use and property damage caused by flooding in 2016. Likewise,
   summary judgment for Liberty was appropriate as to the claims against
   Liberty arising out of Brown’s economic-only UM policy. Louisiana law
   requires that an insurer be provided with sufficient facts to “establish the
   extent of” an insured’s damages. Reed v. State Farm Mut. Auto. Ins. Co.,
   2003-0107 (La. 10/21/03); 857 So. 2d 1012, 1022. Brown failed to produce
   competent summary judgment of her damages, and hence could not sustain
   an essential element of her uninsured motorist claim. See id. Consequently,
   she also could not maintain a bad faith claim against Liberty. See id. 1020-21.
          Last, Brown’s claim against Wright relating to her SFIP lacks merit.
   As “an insurance policy issued pursuant to a federal program,” the
   provisions of an SFIP are to be “strictly construed and enforced.” Ferraro,




                                         9
Case: 20-30525     Document: 00515933142           Page: 10   Date Filed: 07/12/2021




                                    No. 20-30525


   796 F.3d at 532 (quoting Gowland v Aetna, 143 F.3d 951, 955 (5th Cir. 1998)).
   The plain language of Wright’s SFIP requires the policyholder to provide a
   “signed and sworn” Proof of Loss. 44 C.F.R. pt. 61, app. A(1) art. VII(J).
   Further, the policy requires compliance with this provision in order for suit
   to be brought against the insurer:
          You may not sue us to recover money under this policy unless
          you have complied with all the requirements of the policy. . . .
          This requirement applies to any claim that you may have under
          this policy and to any dispute that you may have arising out of
          the handling of any claim under the policy.
   Id. art. VII(R). “An insured’s failure to strictly comply with the SFIP’s
   provisions—including the proof-of-loss requirement—relieves the federal
   insurer’s obligation to pay the non-compliant claim.” Ferraro, 796 F.3d at
   534. Brown provided no evidence that she submitted a signed and sworn
   Proof of Loss to Wright for damages related to the 2016 flooding in excess of
   the amount Wright already paid to her. Accordingly, Brown failed to raise a
   genuine issue as to whether she complied with a condition precedent,
   imposed by regulation, for her to sue Wright. The district court thus properly
   granted summary judgment to Wright. And because the district court
   correctly granted summary judgment on all claims to the insurers, it did not
   err in denying Brown’s motion for summary judgment.
                                        IV.
          For these reasons, the judgment of the district court is AFFIRMED.




                                        10